Name: 82/134/EEC: Council Decision of 22 February 1982 appointing an alternate member of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-03-04

 Avis juridique important|31982D013482/134/EEC: Council Decision of 22 February 1982 appointing an alternate member of the Advisory Committee on Medical Training Official Journal L 061 , 04/03/1982 P. 0020 - 0020*****COUNCIL DECISION of 22 February 1982 appointing an alternate member of the Advisory Committee on Medical Training (82/134/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 75/364/EEC of 16 June 1975 setting up an Advisory Committee on Medical Training (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 79/846/EEC (2) the Council appointed Professor Dormont as member for the period ending 5 April 1982; Whereas on 3 February 1982 the French Government nominated Professor Jean Rey to replace Professor Dormont as a member of the aforesaid Committee, HAS DECIDED AS FOLLOWS: Sole Article Professor Jean Rey is hereby appointed member of the Advisory Committee on Medical Training in place of Professor Dormont for the remainder of the latter's term of office, which runs until 5 April 1982. Done at Brussels, 22 February 1982. For the Council The President L. TINDEMANS (1) OJ No L 167, 30. 6. 1975, p. 17. (2) OJ No L 260, 16. 10. 1979, p. 12.